DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/FR2018/000101 04/26/2018
FOREIGN APPLICATIONS
FRANCE 1770423 04/26/2017
	Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a gluco-oligosaccharide presenting a basic oligomeric structure.  It is unclear what “basic” means in the claim.  The specification does not define “basic.”  Merrium-
	Claim 8 is drawn to the composition of claim 1, wherein it is administered as a dose once per day.  Thus, claim 8 recites a product and a method of using the product in a single claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.05(p).

Claims 9-10 provide for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassalle (WO 2010106384 A1, September 23, 2010, machine translation).
	Lassalle teaches administration of glucooligosaccharide (GOS) at a dose between 1 and 15 g/day of glucooligosaccharide, as a food, nutraceutical, or pharmaceutical composition.  See .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassalle (WO 2010106384 A1, September 23, 2010, machine translation).
Lassalle teaches oral administration of glucooligosaccharide (GOS) at a dose between 1 and 15 g/day of glucooligosaccharide, as a food, nutraceutical, or pharmaceutical composition.  See page 10.  The GOS used is BioEcolians (top of page 11).  BioEcolia has the structure listed in claim 1, as shown in the BioEcolia full public report cited on the IDS filed February 7, 2020.  Rats were administered 0.8 g/day GOS as BioEcolians.  See top of page 11.  “Intended to stimulate the production of type 2 beta-defensins” or “for the treatment of intestinal inflammations” are intended uses of the composition and do not structurally limit the claims.
Lassalle does not teach a composition containing 1, 2.5, 4, 6, or 9.5 g of GOS.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare compositions containing 1, 2.5, 4, 6, or 9.5 g of BioEcolia.  Lassalle teaches that the desired dose is 1-15 g/day.  The skilled artisan would prepare compositions containing the appropriate amount of GOS, determined by routine experimentation within the desired ranges taught by Lassalle. See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lassalle (WO 2010106384 A1, September 23, 2010, machine translation) in view of Helliwell (Prof Nurse. 1993 Feb;8(5):313-7, abstract only).
Lassalle teaches as set forth above, but does not teach a tablet or capsule.
Helliwell teaches that the oral route of drug administration is convenient and includes tablets and capsules.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Lassalle’s composition in the form of a tablet or capsule.  Lassalle teaches a pharmaceutical composition, and tablets and capsules are among the most convenient dosage forms available, as taught by Helliwell.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623